Exhibit 10.1

 

711 S. 14th Avenue, Safford, AZ

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

HUB REALTY FUNDING, INC.,

 

as Seller,

 

and

 

GOVERNMENT PROPERTIES INCOME TRUST,

 

as Purchaser

 

--------------------------------------------------------------------------------

 

June 14, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

1.1

Agreement

1

1.2

Business Day

1

1.3

Closing

1

1.4

Closing Date

1

1.5

Existing Survey

1

1.6

Existing Title Policy

2

1.7

Improvements

2

1.8

Land

2

1.9

Leases

2

1.10

Other Property

2

1.11

Permitted Exceptions

2

1.12

Property

2

1.13

Purchase Price

2

1.14

Purchaser

3

1.15

Rent Roll

3

1.16

Seller

3

1.17

Title Company

3

1.18

Update

3

 

 

 

SECTION 2.

PURCHASE AND SALE; CLOSING

3

2.1

Purchase and Sale

3

2.2

Closing

3

2.3

Purchase Price

4

 

 

 

SECTION 3.

TITLE, DILIGENCE MATERIALS, ETC.

4

3.1

Title

4

3.2

No Other Diligence

5

 

 

 

SECTION 4.

CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE

6

4.1

Closing Documents

6

4.2

Title Policy

7

4.3

Environmental Reliance Letters

7

4.4

Condition of Property

7

4.5

Other Conditions

7

 

 

 

SECTION 5.

CONDITIONS TO SELLER’ OBLIGATION TO CLOSE

8

5.1

Purchase Price

8

5.2

Closing Documents

8

5.3

Other Conditions

8

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES OF SELLER

8

6.1

Status and Authority of the Seller, Etc.

8

6.2

Action of the Seller, Etc.

8

6.3

No Violations of Agreements

8

6.4

Litigation

9

 

i

--------------------------------------------------------------------------------


 

6.5

Existing Leases, Etc.

9

6.6

Agreements, Etc.

10

6.7

Not a Foreign Person

10

 

 

 

SECTION 7.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

11

7.1

Status and Authority of the Purchaser

12

7.2

Action of the Purchaser

12

7.3

No Violations of Agreements

12

7.4

Litigation

12

 

 

 

SECTION 8.

COVENANTS OF THE SELLER

13

8.1

Approval of Agreements

13

8.2

Operation of Property

13

8.3

Compliance with Laws, Etc.

13

8.4

Compliance with Agreements

13

8.5

Notice of Material Changes or Untrue Representations

13

8.6

Insurance

13

8.7

Cooperation

13

8.8

Approval of 2011 Capital Expenditure Budget

13

 

 

 

SECTION 9.

APPORTIONMENTS

14

9.1

Real Property Apportionments

14

9.2

Closing Costs

16

 

 

 

SECTION 10.

DAMAGE TO OR CONDEMNATION OF PROPERTY

17

10.1

Casualty

17

10.2

Condemnation

17

10.3

Survival

18

 

 

 

SECTION 11.

DEFAULT

18

11.1

Default by the Seller

18

11.2

Default by the Purchaser

18

 

 

 

SECTION 12.

MISCELLANEOUS

18

12.1

Allocation of Liability

18

12.2

Brokers

19

12.3

Publicity

19

12.4

Notices

19

12.5

Waivers, Etc.

21

12.6

Assignment; Successors and Assigns

21

12.7

Severability

21

12.8

Counterparts, Etc.

22

12.9

Performance on Business Days

22

12.10

Attorneys’ Fees

22

12.11

Section and Other Headings

22

12.12

Time of Essence

22

12.13

Governing Law

23

12.14

Arbitration

23

12.15

Like Kind Exchange

24

12.16

Recording

24

 

ii

--------------------------------------------------------------------------------


 

12.17

Non-liability of Trustees of Purchaser

24

12.18

Waiver

25

12.19

Further Assurances

25

12.20

Financials

25

12.21

State Specific Provisions

25

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of June 14, 2010, by and between HUB
REALTY FUNDING, INC., a Delaware corporation (the “Seller”), and GOVERNMENT
PROPERTIES INCOME TRUST, a Maryland real estate investment trust (the
“Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Seller is the owner of the Property (this and other capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in Section 1); and

 

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Property, subject to and upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Seller and the Purchaser hereby agree as
follows:

 

SECTION 1.         DEFINITIONS.

 

Capitalized terms used in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below:

 

1.1                   “Agreement”  shall mean this Purchase and Sale Agreement,
together with any exhibits and schedules attached hereto, as it and they may be
amended from time to time as herein provided.

 

1.2                   “Business Day”  shall mean any day other than a Saturday,
Sunday or any other day on which banking institutions in The Commonwealth of
Massachusetts are authorized by law or executive action to close.

 

1.3                   “Closing”  shall have the meaning given such term in
Section 2.2.

 

1.4                   “Closing Date”  shall have the meaning given such term in
Section 2.2.

 

1.5                   “Existing Survey”  shall mean the existing ALTA survey of
the Property.

 

--------------------------------------------------------------------------------


 

1.6                   “Existing Title Policy”  shall mean the existing title
insurance policy for the Property.

 

1.7                   “Improvements”  shall mean, the Seller’s entire right,
title and interest in and to the existing office buildings, fixtures and other
structures and improvements situated on, or affixed to, the Land.

 

1.8                   “Land”  shall mean, the Seller’s entire right, title and
interest in and to (a) the parcel(s) of land described in Schedule A hereto,
together with (b) all easements, rights of way, privileges, licenses and
appurtenances which the Seller may own with respect thereto.

 

1.9                   “Leases”  shall mean the leases identified in the Rent
Roll and any other leases hereafter entered into in accordance with the terms of
this Agreement.

 

1.10                 “Other Property”  shall mean the Seller’s entire right,
title and interest in and to (a) all fixtures, machinery, systems, equipment and
items of personal property owned by the Seller and attached or appurtenant to,
located on and used in connection with the ownership, use, operation or
maintenance of the Land or Improvements, if any, and (b) all intangible property
owned by the Seller arising from or used in connection with the ownership, use,
operation or maintenance of the Land or Improvements, if any.

 

1.11                 “Permitted Exceptions”  shall mean, collectively, (a) liens
for taxes, assessments and governmental charges not yet due and payable or due
and payable but not yet delinquent; (b) the Leases; (c) the exceptions to title
set forth in the Existing Title Policy; (d) all matters shown on the Existing
Survey, and (e) such other nonmonetary encumbrances with respect to the Property
as may be shown on the Update which are not objected to by the Purchaser (or
which are objected to, and subsequently waived, by the Purchaser) in accordance
with Section 3.1.

 

1.12                 “Property”  shall mean, collectively, all of the Land, the
Improvements and the Other Property.

 

1.13                 “Purchase Price”  shall mean Twelve Million Five Hundred
Fifty-Eight Thousand Seven Hundred Seventy-Seven Dollars ($12,558,777).

 

2

--------------------------------------------------------------------------------


 

1.14                                                   “Purchaser”  shall have
the meaning given such term in the preambles to this Agreement, together with
any permitted successors and assigns.

 

1.15                                                   “Rent Roll”  shall mean
Schedule B to this Agreement.

 

1.16                                                   “Seller”  shall have the
meaning given such term in the preambles to this Agreement, together with any
permitted successors and assigns.

 

1.17                                                   “Title Company”  shall
mean  Stewart Title Guaranty Company.

 

1.18                                                   “Update”  shall have the
meaning given such term in Section 3.1.

 

SECTION 2.                            PURCHASE AND SALE; CLOSING.

 

2.1                                                         Purchase and Sale. 
In consideration of the payment of the Purchase Price by the Purchaser to the
Seller and for other good and valuable consideration, the Seller hereby agrees
to sell to the Purchaser, and the Purchaser hereby agrees to purchase from the
Seller, the Property for the Purchase Price, subject to and in accordance with
the terms and conditions of this Agreement.

 

2.2                                                         Closing.  The
purchase and sale of the Property shall be consummated at a closing (the
“Closing”) to be held at the offices of Sullivan & Worcester LLP, One Post
Office Square, Boston, Massachusetts, or at such other location as the Seller
and the Purchaser may agree, at 10:00 a.m., local time, on June 16, 2010, as the
same may be accelerated or extended pursuant to this Section 2.2 (the “Closing
Date”).

 

Notwithstanding the foregoing, either party may accelerate the Closing Date, by
giving not less than ten (10) Business Days prior written notice (an
“Acceleration Notice”) to the other, in which event the Closing Date shall be
the date set forth in such Acceleration Notice, unless the party receiving the
Acceleration Notice gives written notice (a “Rejection Notice”) to the other
within five (5) Business Days after its receipt of the Acceleration Notice,
which Rejection Notice either objects to the accelerated date set forth in the
Acceleration Notice or proposes an alternative accelerated date acceptable to
the other party.  In the event that any party shall give a Rejection Notice, the
Closing Date shall either be not accelerated and shall occur as set forth in the
first paragraph of this Section 

 

3

--------------------------------------------------------------------------------


 

2.2 or accelerated to such proposed alternative accelerated Closing Date;
provided, however, that the Seller shall have the right to give a Rejection
Notice only if the acceleration of the Closing Date will adversely effect the
Seller’s ability to conclude a like kind exchange pursuant to Section 12.15, and
the Purchaser shall have the right to give a Rejection Notice only if the
acceleration of the Closing Date will adversely effect any financing of the
acquisition.

 

In addition, the Purchaser may extend the Closing Date for up to one hundred
eighty (180) days (but no later than March 31, 2011), by giving not less than
ten (10) Business Days prior written notice (an “Extension Notice”) to the
Seller, in which event the Closing Date shall be the date set forth in such
Extension Notice unless the Seller gives written notice (an “Extension Rejection
Notice”) to the Purchaser within five (5) Business Days after its receipt of the
Extension Notice which Extension Rejection Notice either objects to the extended
date set forth in the Extension Notice or proposes an alternative extended date
acceptable to the Purchaser, in which event, the Closing Date shall either be
not extended and shall occur as set forth in the first paragraph of this
Section 2.2 or extended to such proposed alternative extended Closing Date;
provided, however, that the Seller shall have the right to give an Extension
Rejection Notice only if the extension of the Closing Date will adversely effect
the Seller’s ability to conclude a like kind exchange pursuant to Section 12.15,
and the Purchaser shall have the right to give an Extension Notice only if the
extension of the Closing Date will adversely affect any financing of the
acquisition.

 

2.3                                                         Purchase Price.

 

(a)                                  At Closing, the Purchaser shall pay the
Purchase Price, subject to adjustment as provided in Article 9, to the Seller.

 

(b)                                 The Purchase Price, as adjusted as provided
herein, shall be payable by wire transfer of immediately available funds on the
Closing Date to an account or accounts to be designated by the Seller.

 

SECTION 3.                            TITLE, DILIGENCE MATERIALS, ETC.

 

3.1                                                         Title.  Prior to the
execution of this Agreement, the Seller has delivered the Existing Title Policy
and the Existing Survey to the Purchaser.

 

4

--------------------------------------------------------------------------------


 

Within five (5) days after the execution hereof, the Purchaser shall order an
update to the Existing Title Policy (an “Update”) from the Title Company.  The
Purchaser shall deliver to the Seller a copy of the Update promptly upon receipt
thereof.  Promptly after receipt of the Update, but, in any event, prior to the
Closing Date, the Purchaser shall give the Seller written notice of any title
exceptions (other than Permitted Exceptions) set forth on the Update as to which
the Purchaser objects.  The Seller shall have the right, but not the obligation,
to attempt to remove, satisfy or otherwise cure any exceptions to title to which
the Purchaser so objects.  If, for any reason, in its sole discretion, the
Seller is unable or unwilling to take such actions as may be required to cause
such exceptions to be removed from the Update, the Seller shall give the
Purchaser notice thereof; it being understood and agreed that the failure of the
Seller to give prompt notice of objection shall be deemed an election by the
Seller not to remedy such matters.  If the Seller shall be unable or unwilling
to remove any title defects to which the Purchaser has so objected, the
Purchaser may elect (i) to terminate this Agreement or (ii) to consummate the
transactions contemplated hereby, notwithstanding such title defect, without any
abatement or reduction in the Purchase Price on account thereof (whereupon such
objected to exceptions or matters shall be deemed to be Permitted Exceptions). 
The Purchaser shall make any such election by written notice to the  Seller
given on or prior to the fifth (5th) Business Day after the Seller’s notice of
its unwillingness or inability to cure (or deemed election not to cure) such
defect and time shall be of the essence with respect to the giving of such
notice.  Failure of the Purchaser to give such notice shall be deemed an
election by the Purchaser to proceed in accordance with clause (ii) above.

 

3.2                                                         No Other Diligence. 
The Purchaser acknowledges that, except as provided in Section 3.1, (i) the
Purchaser has had the opportunity to fully investigate and inspect the physical
and environmental condition of the Property, and to review and analyze all title
examinations, surveys, environmental assessment reports, building evaluations,
financial data and other investigations and materials pertaining to the Property
which the Purchaser deems necessary to determine the feasibility of the Property
and its decision to acquire the Property, (ii) the Purchaser shall not be
conducting any further title examinations, surveys, environmental assessments,
building evaluations, financial analyses or other investigations with respect to
the Property, and (iii) the Purchaser shall not have any right to terminate this
Agreement as a result of any title

 

5

--------------------------------------------------------------------------------


 

examinations, surveys, environmental assessments, building valuations, financial
analyses or other investigations with respect to the Property.

 

SECTION 4.                            CONDITIONS TO THE PURCHASER’S OBLIGATION
TO CLOSE.

 

The obligation of the Purchaser to acquire the Property shall be subject to the
satisfaction of the following conditions precedent on and as of the Closing
Date:

 

4.1                                                         Closing Documents. 
The Seller shall have delivered, or cause to have been delivered, to the
Purchaser the following:

 

(a)                                  A good and sufficient deed in the form
attached as Schedule C hereto, with respect to the Property, in proper statutory
form for recording, duly executed and acknowledged by the Seller, conveying
title to the Property, free from all liens and encumbrances other than the
Permitted Exceptions;

 

(b)                                 An assignment by the Seller and an
assumption by the Purchaser, in form and substance reasonably satisfactory to
the Seller and the Purchaser, duly executed and acknowledged by the Seller and
the Purchaser, of all of the Seller’s right, title and interest in, to and under
the Leases and including, without limitation, (i) the Seller’s agreement to
request the tenants thereunder to provide novation or other agreements as may be
required under the Leases in connection with the assignment thereof to the
Purchaser, and (ii) the Seller’s agreement to, within one (1) Business Day of
receipt thereof, transfer to the Purchaser all rent and other payments made by
the tenants under the Leases with respect to the period from and after the
Closing Date, and to hold all such rent and other payments in trust for the
benefit of the Purchaser pending transfer;

 

(c)                                  An assignment by the Seller and an
assumption by the Purchaser, in form and substance reasonably satisfactory to
the Seller and the Purchaser, duly executed and acknowledged by the Seller and
the Purchaser, of all of the Seller’s right, title and interest, if any, in, to
and under all transferable licenses, contracts, permits and agreements affecting
the Property;

 

(d)                                 A bill of sale by the Seller, without
warranty of any kind, in form and substance reasonably satisfactory to the
Seller and the Purchaser, with respect to any personal property owned by the
Seller, situated at the Property and used exclusively by the Seller in
connection with the Property (it

 

6

--------------------------------------------------------------------------------


 

being understood and agreed that no portion of the Purchase Price is allocated
to personal property);

 

(e)                                  To the extent the same are in the Seller’s
possession, original, fully executed copies of all material documents and
agreements, plans and specifications and contracts, licenses and permits
pertaining to the Property;

 

(f)                                    To the extent the same are in the
Seller’s possession, duly executed original copies of the Leases;

 

(g)                                 A closing statement showing the Purchase
Price, apportionments and fees, and costs and expenses paid in connection with
the Closing; and

 

(h)                                 Such other conveyance documents,
certificates, deeds and other instruments as the Purchaser, the Seller or the
Title Company may reasonably require and as are customary in like transactions
in sales of property in similar transactions.

 

4.2                                                         Title Policy.  The
Title Company shall be prepared to issue, upon payment of the title premium at
its regular rates, a title policy in the amount of the Purchase Price, insuring
title to the Property is vested in the Purchaser or its designee or assignee,
subject only to the Permitted Exceptions, with such endorsements as shall be
reasonably required by the Purchaser.

 

4.3                                                         Environmental
Reliance Letters.  The Purchaser shall have received a reliance letter,
authorizing the Purchaser and its designees and assignees to rely on the most
recent environmental assessment report prepared for the Property, in form and
substance reasonably acceptable to the Purchaser.

 

4.4                                                         Condition of
Property.  The Property shall be in substantially the same physical condition as
on the date of this Agreement, ordinary wear and tear and, subject to
Section 10.1, casualty excepted.

 

4.5                                                         Other Conditions. 
All representations and warranties of the Seller herein shall be true, correct
and complete in all material respects on and as of the Closing Date and the
Seller shall have performed in all material respects all covenants and
obligations required to be performed by the Seller on or before the Closing
Date.

 

7

--------------------------------------------------------------------------------


 

SECTION 5.                            CONDITIONS TO SELLER’ OBLIGATION TO CLOSE.

 

The obligation of the Seller to convey the Property to the Purchaser is subject
to the satisfaction of the following conditions precedent on and as of the
Closing Date:

 

5.1                                                         Purchase Price.  The
Purchaser shall deliver to the Seller the Purchase Price payable hereunder,
subject to the adjustments set forth in Section 2.3, together with any closing
costs to be paid by the Purchaser under Section 9.2.

 

5.2                                                         Closing Documents. 
The Purchaser shall have delivered to the Seller duly executed and acknowledged
counterparts of the documents described in Section 4.1, where applicable.

 

5.3                                                         Other Conditions. 
All representations and warranties of the Purchaser herein shall be true,
correct and complete in all material respects on and as of the Closing Date and
the Purchaser shall have performed in all material respects all covenants and
obligations required to be performed by the Purchaser on or before the Closing
Date.

 

SECTION 6.                            REPRESENTATIONS AND WARRANTIES OF SELLER.

 

To induce the Purchaser to enter into this Agreement, the Seller represents and
warrants to the Purchaser as follows:

 

6.1                                                         Status and Authority
of the Seller, Etc.  The Seller is duly organized, validly existing and in good
standing under the laws of its state of organization or formation, and has all
requisite power and authority under its charter documents to enter into and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby.

 

6.2                                                         Action of the
Seller, Etc.  The Seller has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and upon the execution
and delivery of any document to be delivered by the Seller on or prior to the
Closing Date, this Agreement and such document shall constitute the valid and
binding obligation and agreement of the Seller, enforceable against the Seller
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

6.3                                                         No Violations of
Agreements.  Neither the execution, delivery or performance of this Agreement by
the Seller, nor compliance with the terms and provisions hereof, will result in

 

8

--------------------------------------------------------------------------------


 

any breach of the terms, conditions or provisions of, or conflict with or
constitute a default under, or result in the creation of any lien, charge or
encumbrance upon the Property pursuant to the terms of any indenture, mortgage,
deed of trust, note, evidence of indebtedness or any other agreement or
instrument by which the Seller is bound.

 

6.4                                                               Litigation. 
To the Seller’s actual knowledge, it has not received written notice that any
investigation, action or proceeding is pending or threatened, which
(i) questions the validity of this Agreement or any action taken or to be taken
pursuant hereto, or (ii) involves condemnation or eminent domain proceedings
against the Property or any portion thereof.

 

6.5                                                               Existing
Leases, Etc.  Subject to Section 8.1, other than the Leases listed in the Rent
Roll, the Seller has not entered into a contract or agreement with respect to
the occupancy of the Property that will be binding on the Purchaser after the
Closing.  To the Seller’s actual knowledge: (a) the copies of the Leases
heretofore delivered by the Seller to the Purchaser are true, correct and
complete copies thereof; and (b) such Leases have not been amended except as
evidenced by amendments similarly delivered and constitute the entire agreement
between the Seller and the tenants thereunder.  Except as otherwise set forth in
the Rent Roll or the Leases: (i) to the Seller’ actual knowledge, each of its
Leases is in full force and effect on the terms set forth therein; (ii) to the
Seller’s actual knowledge, there are no uncured defaults or circumstances which
with the giving of notice, the passage of time or both would constitute a
default thereunder which would have a material adverse effect on the business or
operations of the Property; (iii) to the Seller’s actual knowledge, each of its
tenants is legally required to pay all sums and perform all material obligations
set forth therein without any ongoing concessions, abatements, offsets, defenses
or other basis for relief or adjustment; (iv) to the Seller’s actual knowledge,
none of its tenants has asserted in writing or has any defense to, offsets or
claims against, rent payable by it or the performance of its other obligations
under its Lease which would have a material adverse effect on the on-going
business or operations of the Property; (v) the Seller has no outstanding
obligation to provide any of its tenants with an allowance to perform, or to
perform at its own expense, any tenant improvements; (vi) none of its tenants
has prepaid any rent or other charges relating to the post-Closing period;
(vii) to the Seller’s actual knowledge, none of its tenants has filed a petition
in bankruptcy or for the approval of a plan of

 

9

--------------------------------------------------------------------------------


 

reorganization or management under the Federal Bankruptcy Code or under any
other similar state law, or made an admission in writing as to the relief
therein provided, or otherwise become the subject of any proceeding under any
federal or state bankruptcy or insolvency law, or has admitted in writing its
inability to pay its debts as they become due or made an assignment for the
benefit of creditors, or has petitioned for the appointment of or has had
appointed a receiver, trustee or custodian for any of its property, in any case
that would have a material adverse effect on the business or operations of the
Property; (viii) to the Seller’s actual knowledge, none of its tenants has
requested in writing a modification of its Lease, or a release of its
obligations under its Lease in any material respect or has given written notice
terminating its Lease, or has been released of its obligations thereunder in any
material respect prior to the normal expiration of the term thereof, in any case
that would have a material adverse effect on the on-going business or operations
of the Property; (ix) to the Seller’s actual knowledge, except as set forth in
the Leases, no guarantor has been released or discharged, voluntarily or
involuntarily, or by operation of law, from any obligation under or in
connection with any of its Leases or any transaction related thereto; and
(x) all brokerage commissions currently due and payable with respect to each of
its Leases have been paid.  To the Seller’s actual knowledge, the other
information set forth in the Rent Roll is true, correct and complete in all
material respects.

 

6.6                                                         Agreements, Etc. 
Other than the Leases, the Seller has not entered into any contract or agreement
with respect to the Property which will be binding on the Purchaser after the
Closing other than contracts and agreements being assumed by the Purchaser or
which are terminable upon thirty (30) days notice without payment of premium or
penalty.

 

6.7                                                         Not a Foreign
Person.  The Seller is not a “foreign person” within the meaning of Section 1445
of the United States Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

 

The representations and warranties made in this Agreement by the Seller shall be
continuing and shall be deemed remade by the Seller as of the Closing Date, with
the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Seller shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged

 

10

--------------------------------------------------------------------------------


 

breach, the Purchaser gives the Seller written notice prior to the expiration of
said three hundred sixty (360) day period of such alleged breach with reasonable
detail as to the nature of such breach.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be delivered to the Purchaser at the Closing, the Seller has not made, and the
Purchaser has not relied on, any information, promise, representation or
warranty, express or implied, regarding the Property, whether made by the
Seller, on the Seller’s behalf or otherwise, including, without limitation, the
physical condition of the Property, the financial condition of the tenants under
the Leases, title to or the boundaries of the Property, pest control matters,
soil conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, and any other information pertaining to the Property or the
market and physical environments in which they are located.  The Purchaser
acknowledges that (i) the Purchaser has entered into this Agreement with the
intention of relying upon its own investigation or that of third parties with
respect to the physical, environmental, economic and legal condition of the
Property and (ii) the Purchaser is not relying upon any statements,
representations or warranties of any kind, other than those specifically set
forth in this Agreement or in any document to be delivered to the Purchaser at
the Closing, made (or purported to be made) by the Seller or anyone acting or
claiming to act on the Seller’s behalf.  The Purchaser has inspected the
Property and is fully familiar with the physical condition thereof and, subject
to the representations and warranties made in this Agreement, shall purchase the
Property in its “as is”, “where is” and “with all faults” condition on the
Closing Date.  Notwithstanding anything to the contrary contained herein, in the
event that any party hereto has actual knowledge of the default of any other
party (a “Known Default”), but nonetheless elects to consummate the transactions
contemplated hereby and proceeds to Closing, then the rights and remedies of
such non-defaulting party shall be waived with respect to such Known Default
upon the Closing and the defaulting party shall have no liability with respect
thereto.

 

SECTION 7.                            REPRESENTATIONS AND WARRANTIES OF
PURCHASER.

 

To induce the Seller to enter into this Agreement, the Purchaser represents and
warrants to the Seller as follows:

 

11

--------------------------------------------------------------------------------


 

7.1                                                         Status and Authority
of the Purchaser.  The Purchaser is duly organized, validly existing and in good
standing under the laws of its state of organization or formation, and has all
requisite power and authority under its charter documents to enter into and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby.

 

7.2                                                         Action of the
Purchaser.  The Purchaser has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and upon the execution
and delivery of any document to be delivered by the Purchaser on or prior to the
Closing Date, this Agreement and such document shall constitute the valid and
binding obligation and agreement of the Purchaser, enforceable against the
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

7.3                                                         No Violations of
Agreements.  Neither the execution, delivery or performance of this Agreement by
the Purchaser, nor compliance with the terms and provisions hereof, will result
in any breach of the terms, conditions or provisions of, or conflict with or
constitute a default under, or result in the creation of any lien, charge or
encumbrance upon any property or assets of the Purchaser pursuant to the terms
of any indenture, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which the Purchaser is bound.

 

7.4                                                         Litigation.  The
Purchaser has received no written notice that any investigation, action or
proceeding is pending or threatened which questions the validity of this
Agreement or any action taken or to be taken pursuant hereto.

 

The representations and warranties made in this Agreement by the Purchaser shall
be continuing and shall be deemed remade by the Purchaser as of the Closing Date
with the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Purchaser shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, the Seller gives the Purchaser written
notice prior to the expiration of said three hundred sixty (360) period of such
alleged breach with reasonable detail as to the nature of such breach.

 

12

--------------------------------------------------------------------------------


 

SECTION 8.                            COVENANTS OF THE SELLER.

 

The Seller hereby covenants with the Purchaser between the date of this
Agreement and the Closing Date as follows:

 

8.1                                                         Approval of
Agreements.  Not to enter into, modify, amend or terminate any Lease or any
other material agreement with respect to the Property, which would encumber or
be binding upon the Property from and after the Closing Date, without in each
instance obtaining the prior written consent of the Purchaser.

 

8.2                                                         Operation of
Property.  To continue to operate the Property consistent with past practices.

 

8.3                                                         Compliance with
Laws, Etc.  To comply in all material respects with (i) all laws, regulations
and other requirements from time to time applicable of every governmental body
having jurisdiction of the Property, or the use or occupancy thereof, and
(ii) all material terms, covenants and conditions of all agreements affecting
the Property.

 

8.4                                                         Compliance with
Agreements.  To comply with each and every material term, covenant and condition
contained in the Leases and any other material document or agreement affecting
the Property and to monitor compliance thereunder consistent with past
practices.

 

8.5                                                         Notice of Material
Changes or Untrue Representations.  Upon learning of any material change in any
condition with respect to the Property or of any event or circumstance which
makes any representation or warranty of the Seller to the Purchaser under this
Agreement untrue or misleading, promptly to notify the Purchaser thereof.

 

8.6                                                         Insurance.  To
maintain, or cause to be maintained, all existing property insurance relating to
the Property.

 

8.7                                                         Cooperation.  The
Purchaser and the Seller shall reasonably cooperate in complying with the
requirements under the Leases in connection with the transfer and assignment of
the Property and the Leases to the Purchaser.  The provisions of this
Section 8.7 shall survive the Closing hereunder.

 

8.8                                                         Approval of 2011
Capital Expenditure Budget.  In the event that the Closing Date shall be
extended to a date on or after January 1, 2011 pursuant to the provisions of
Section 2.2, the Seller shall prepare for the Purchaser’s review and approval

 

13

--------------------------------------------------------------------------------


 

a 2011 capital expenditure budget, which budget shall include, without
limitation, budgeted items for “building improvements” and “development and
redevelopment”.

 

SECTION 9.                            APPORTIONMENTS.

 

9.1                                                         Real Property
Apportionments.  (a)  The following items shall be apportioned at the Closing as
of the close of business on the day immediately preceding the Closing Date:

 

(i)

 

annual rents, operating costs, taxes and other fixed charges payable under the
Leases;

 

 

 

(ii)

 

percentage rents and other unfixed charges payable under the Leases;

 

 

 

(iii)

 

fuel, electric, water and other utility costs;

 

 

 

(iv)

 

municipal assessments and governmental license and permit fees;

 

 

 

(v)

 

Real estate taxes and assessments other than special assessments, based on the
rates and assessed valuation applicable in the fiscal year for which assessed;

 

 

 

(vi)

 

water rates and charges;

 

 

 

(vii)

 

sewer and vault taxes and rents; and

 

 

 

(viii)

 

all other items of income and expense normally apportioned in sales of property
in similar situations in the jurisdiction where the Property is located.

 

If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of a good faith estimate by the parties and reconciled
as soon as practicable after the Closing Date but, in any event, no later than
one (1) year after the Closing Date.

 

(b)                                 If there are water, gas or electric meters
located at the Property, the Seller shall obtain readings thereof to a date not
more than thirty (30) days prior to the Closing Date and the unfixed water rates
and charges, sewer taxes and rents and gas and electricity charges, if any,
based thereon for the intervening time shall be apportioned on the basis of such
last readings.  If such readings are not obtainable by the Closing

 

14

--------------------------------------------------------------------------------


 

Date, then, at the Closing, any water rates and charges, sewer taxes and rents
and gas and electricity charges which are based on such readings shall be
prorated based upon the per diem charges obtained by using the most recent
period for which such readings shall then be available.  Upon the taking of
subsequent actual readings, the apportionment of such charges shall be
recalculated and the Seller or the Purchaser, as the case may be, promptly shall
make a payment to the other based upon such recalculations.  The parties agree
to make such final recalculations within sixty (60) days after the Closing Date.

 

(c)                                  If any refunds of real property taxes or
assessments, water rates and charges or sewer taxes and rents shall be made
after the Closing, the same shall be held in trust by the Seller or the
Purchaser, as the case may be, and shall first be applied to the unreimbursed
costs incurred in obtaining the same, then to any required refunds to tenants
under the Leases, and the balance, if any, shall be paid to the Seller (for the
period prior to the Closing Date) and to the Purchaser (for the period
commencing with the Closing Date).

 

(d)                                 If, on the Closing Date, the Property shall
be or shall have been affected by any special or general assessment or
assessments or real property taxes payable in a lump sum or which are or may
become payable in installments of which the first installment is then a charge
or lien and has become payable, the Seller shall pay or cause to be paid at the
Closing the unpaid installments of such assessments due and as of the Closing
Date.

 

(e)                                  No insurance policies of the Seller are to
be transferred to the Purchaser, and no apportionment of the premiums therefor
shall be made.

 

(f)                                    At the Closing, the Seller shall transfer
to the Purchaser the amount of all unapplied security deposits held pursuant to
the terms of the Leases.

 

(g)                                 Brokerage commissions, tenant improvement
expenses and other amounts payable by the Seller as landlord under Leases
entered into by the Seller after the date hereof, or in connection with the
renewal or extension of any existing Lease, shall be the responsibility of the
Purchaser, and the Purchaser shall reimburse the Seller at the Closing for all
such brokerage commissions, tenant improvement expenses and other amounts paid
by the Seller prior to the Closing.  The Purchaser shall receive a credit at
Closing for all unpaid brokerage commissions, tenant improvement expenses and
other amounts payable by the Seller as

 

15

--------------------------------------------------------------------------------


 

landlord under Leases entered into by the Seller prior to the date hereof.

 

(h)                                 Amounts payable after the date hereof on
account of capital expenditures under the 2010 capital expenditure budget
prepared as of March 31, 2010 (the “CapEx Budget”) (including, without
limitation, budgeted items for “building improvements” and “development and
redevelopment”), shall be the responsibility of the Purchaser, and the Purchaser
shall reimburse the Seller at the Closing for all amounts paid by the Seller
prior to the Closing on account of capital expenditures under the CapEx Budget
payable after the date hereof.  The Purchaser shall receive a credit at Closing
for all unpaid amounts payable on account of capital expenditures under the
CapEx Budget prior to the date hereof.  A copy of the CapEx Budget has been
previously provided to the Purchaser.

 

(i)                                     If a net amount is owed by the Seller to
the Purchaser pursuant to this Section 9.1, such amount shall be credited
against the Purchase Price.  If a net amount is owed by the Purchaser to the
Seller pursuant to this Section 9.1, such amount shall be added to the Purchase
Price paid to the Seller.

 

(j)                                     If, on the Closing Date, there are past
due rents with respect to any Lease, amounts received by the Purchaser with
respect to such Lease after the Closing Date shall be applied, first, to rents
due or to become due during the calendar month in which the Closing occurs, and
then, to all other rents due or past due in inverse order to the order in which
they became due (i.e., first to arrearages most recently occurring, then to
older arrearages).  In no event shall the Seller have any right to take any
action to collect any past due rents or other amounts following the Closing;
provided, however, the Purchaser shall use commercially reasonable efforts to
collect such past due rents and other amounts, except that the Purchaser shall
have no obligation to institute any legal action or proceeding or otherwise
enforce any of its rights and remedies under any Lease in connection with such
commercially reasonable efforts.

 

The provisions of this Section 9.1 shall survive the Closing.

 

9.2                                                         Closing Costs.

 

(a)                                  The Purchaser shall pay (i) the costs of
closing and diligence in connection with the transactions contemplated hereby
(including, without limitation, all premiums, charges and fees of the Title
Company in connection with the title

 

16

--------------------------------------------------------------------------------


 

examination and insurance policies to be obtained by the Purchaser, including
affirmative endorsements), (ii) fifty percent (50%) of all documentary, stamp,
sales, intangible and other transfer taxes and fees incurred in connection with
the transactions contemplated by this Agreement, and (iii) fifty percent (50%)
of all state, city, county, municipal and other governmental recording and
filing fees and charges.

 

(b)                                 The Seller shall pay (i) fifty percent (50%)
of all documentary, stamp, sales, intangible and other transfer taxes and fees
incurred in connection with the transactions contemplated by this Agreement and
(ii) fifty percent (50%) of all state, city, county, municipal and other
governmental recording and filing fees and charges.

 

(c)                                  Each party shall pay the fees and expenses
of its attorneys and other consultants.

 

SECTION 10.                     DAMAGE TO OR CONDEMNATION OF PROPERTY.

 

10.1                                                   Casualty.  If, prior to
the Closing, the Property is materially destroyed or damaged by fire or other
casualty, the Seller shall promptly notify the Purchaser of such fact.  In such
event, the Purchaser shall have the right to terminate this Agreement by giving
notice to the Seller not later than ten (10) days after the giving the Seller’s
notice (and, if necessary, the Closing Date shall be extended until one day
after the expiration of such ten-day period).  If the Purchaser elects to
terminate this Agreement as aforesaid, this Agreement shall terminate and be of
no further force and effect and no party shall have any liability to the other
hereunder.  If less than a material part of the Property shall be affected by
fire or other casualty or if the Purchaser shall not elect to terminate this
Agreement as aforesaid, there shall be no abatement of the Purchase Price and
the Seller shall assign to the Purchaser at the Closing the rights of the Seller
to the proceeds, if any, under the Seller’s insurance policies covering the
Property with respect to such damage or destruction and there shall be credited
against the Purchase Price the amount of any deductible, any proceeds previously
received by Seller on account thereof and any deficiency in proceeds.

 

10.2                                                   Condemnation.  If, prior
to the Closing, a material part of the Property (including access or parking
thereto), is taken by eminent domain (or is the subject of a pending taking
which has not yet been consummated), the Seller shall notify the Purchaser of
such fact promptly after obtaining knowledge thereof and the Purchaser shall
have the right to terminate this

 

17

--------------------------------------------------------------------------------


 

Agreement by giving notice to the Seller not later than ten (10) days after the
giving of the Seller’s notice (and, if necessary, the Closing Date shall be
extended until one day after the expiration of such ten-day period).  If the
Purchaser elects to terminate this Agreement as aforesaid, this Agreement shall
terminate and be of no further force and effect and no party shall have any
liability to the other hereunder.  If less than a material part of the Property
shall be affected or if the Purchaser shall not elect to terminate this
Agreement as aforesaid, the sale of the Property shall be consummated as herein
provided without any adjustment to the Purchase Price (except to the extent of
any condemnation award received by the Seller prior to the Closing) and the
Seller shall assign to the Purchaser at the Closing all of the Seller’s right,
title and interest in and to all awards, if any, for the taking, and the
Purchaser shall be entitled to receive and keep all awards for the taking of the
Property or portion thereof.

 

10.3                                                   Survival.  The parties’
obligations, if any, under this Section 10 shall survive the Closing.

 

SECTION 11.                     DEFAULT.

 

11.1                                                   Default by the Seller. 
If the transaction herein contemplated fails to close as a result of the default
of the Seller hereunder, or the Seller having made any representation or
warranty herein which shall be untrue or misleading in any material respect, or
the Seller having failed to perform any of the covenants and agreements
contained herein to be performed by the Seller, the Purchaser may, as its sole
remedy, either (x) terminate this Agreement or (y) pursue a suit for specific
performance.

 

11.2                                                   Default by the
Purchaser.  If the transaction herein contemplated fails to close as a result of
the default of the Purchaser hereunder, or the Purchaser having made any
representation or warranty herein which shall be untrue or misleading in any
material respect, or the Purchaser having failed to perform any of the covenants
and agreements contained herein to be performed by it, the Seller may terminate
this Agreement (in which case, the Purchaser shall reimburse the Seller for all
of the fees, charges, disbursements and expenses of the Seller’s attorneys).

 

SECTION 12.                     MISCELLANEOUS.

 

12.1                                                   Allocation of Liability. 
It is expressly understood and agreed that the Seller shall be liable to third
parties for

 

18

--------------------------------------------------------------------------------


 

any and all obligations, claims, losses, damages, liabilities, and expenses to
the extent arising out of events, contractual obligations, acts, or omissions of
the Seller that occurred in connection with the ownership or operation of the
Property during the period in which the Seller owned the Property prior to the
Closing and the Purchaser shall be liable to third parties for any and all
obligations, claims, losses, damages, liabilities and expenses to the extent
arising out of events, contractual obligations, acts, or omissions of the
Purchaser that occur in connection with the ownership or operation of the
Property during the period in which the Purchaser owns the Property after the
Closing.  The provisions of this Section 12.1 shall survive the Closing.

 

12.2                                                   Brokers.  Each of the
parties hereto represents to the other parties that it dealt with no broker,
finder or like agent in connection with this Agreement or the transactions
contemplated hereby.  Each party shall indemnify and hold harmless the other
party and its respective legal representatives, heirs, successors and assigns
from and against any loss, liability or expense, including reasonable attorneys’
fees, charges and disbursements arising out of any claim or claims for
commissions or other compensation for bringing about this Agreement or the
transactions contemplated hereby made by any other broker, finder or like agent,
if such claim or claims are based in whole or in part on dealings with the
indemnifying party.  The provisions of this Section 12.2 shall survive the
Closing.

 

12.3                                                   Publicity.  The parties
agree that, except as otherwise required by law and except for the exercise of
any remedy hereunder, no party shall, with respect to this Agreement and the
transactions contemplated hereby, contact or conduct negotiations with public
officials, make any public pronouncements, issue press releases or otherwise
furnish information regarding this Agreement or the transactions contemplated to
any third party without the consent of the other party, which consent shall not
be unreasonably withheld, conditioned or delayed.

 

12.4                                                   Notices.  (a)  Any and
all notices, demands, consents, approvals, offers, elections and other
communications required or permitted under this Agreement shall be deemed
adequately given if in writing and the same shall be delivered either in hand,
by telecopier with confirmed receipt, or by mail or Federal Express or similar
expedited commercial carrier, addressed to the recipient of the notice, postpaid
and registered or certified with return receipt requested (if by

 

19

--------------------------------------------------------------------------------


 

mail), or with all freight charges prepaid (if by Federal Express or similar
carrier).

 

(b)                                 All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Agreement
upon the date of acknowledged receipt, in the case of a notice by telecopier,
and, in all other cases, upon the date of receipt or refusal, except that
whenever under this Agreement a notice is either received on a day which is not
a Business Day or is required to be delivered on or before a specific day which
is not a Business Day, the day of receipt or required delivery shall
automatically be extended to the next Business Day.

 

(c)                                  All such notices shall be addressed,

 

if to the Seller, to:

 

c/o HRPT Properties Trust
400 Centre Street
Newton, Massachusetts  02458
Attn:  Mr. John C. Popeo
[Telecopier No. (617) 928-1305]

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
Attn:  Meryl K. Chae, Esq.
[Telecopier No. (213) 621-5035]

 

if to the Purchaser, to:

 

Government Properties Income Trust
400 Centre Street
Newton, Massachusetts 02458
Attn:  Mr. David M. Blackman
[Telecopier No. (617) 796-8267]

 

with a copy to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts  02109
Attn:  Nancy S. Grodberg, Esq.
[Telecopier No. (617) 338-2880]

 

20

--------------------------------------------------------------------------------


 

(d)                                 By notice given as herein provided, the
parties hereto and their respective successor and assigns shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses effective upon receipt by the other parties of such
notice and each shall have the right to specify as its address any other address
within the United States of America.

 

12.5                                                   Waivers, Etc.  Subject to
the terms of the last paragraph of Section 6, any waiver of any term or
condition of this Agreement, or of the breach of any covenant, representation or
warranty contained herein, in any one instance, shall not operate as or be
deemed to be or construed as a further or continuing waiver of any other breach
of such term, condition, covenant, representation or warranty or any other term,
condition, covenant, representation or warranty, nor shall any failure at any
time or times to enforce or require performance of any provision hereof operate
as a waiver of or affect in any manner such party’s right at a later time to
enforce or require performance of such provision or any other provision hereof. 
This Agreement may not be amended, nor shall any waiver, change, modification,
consent or discharge be effected, except by an instrument in writing executed by
or on behalf of the party against whom enforcement of any amendment, waiver,
change, modification, consent or discharge is sought.

 

12.6                                                   Assignment; Successors
and Assigns.  Subject to Section 12.15, this Agreement and all rights and
obligations hereunder shall not be assignable, directly or indirectly, by any
party without the written consent of the other, except that the Purchaser may
assign this Agreement to any entity wholly owned, directly or indirectly, by the
Purchaser; provided, however, that, in the event this Agreement shall be
assigned to any one or more entities wholly owned, directly or indirectly, by
the Purchaser, the Purchaser named herein shall remain liable for the
obligations of the “Purchaser” hereunder.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns.  This Agreement is not
intended and shall not be construed to create any rights in or to be enforceable
in any part by any other persons.

 

12.7                                                   Severability.  If any
provision of this Agreement shall be held or deemed to be, or shall in fact be,
invalid, inoperative or unenforceable as applied to any particular case in any
jurisdiction or jurisdictions, or in all jurisdictions or in all cases, because
of the conflict of any provision with any

 

21

--------------------------------------------------------------------------------


 

constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

 

12.8                                                   Counterparts, Etc.  This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  This Agreement constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof and shall supersede and take
the place of any other instruments purporting to be an agreement of the parties
hereto relating to the subject matter hereof.

 

12.9                                                   Performance on Business
Days.  In the event the date on which performance or payment of any obligation
of a party required hereunder is other than a Business Day, the time for payment
or performance shall automatically be extended to the first Business Day
following such date.

 

12.10                                             Attorneys’ Fees.  If any
lawsuit or arbitration or other legal proceeding arises in connection with the
interpretation or enforcement of this Agreement, the prevailing party therein
shall be entitled to receive from the other party the prevailing party’s costs
and expenses, including reasonable attorneys’ fees incurred in connection
therewith, in preparation therefor and on appeal therefrom, which amounts shall
be included in any judgment therein.

 

12.11                                             Section and Other Headings. 
The headings contained in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

12.12                                             Time of Essence.  Time shall
be of the essence with respect to the performance of each and every covenant and
obligation, and the giving of all notices, under this Agreement.

 

22

--------------------------------------------------------------------------------


 

12.13                                             Governing Law.  This Agreement
shall be interpreted, construed, applied and enforced in accordance with the
laws of The Commonwealth of Massachusetts.

 

12.14                                             Arbitration.  Any party hereto
may elect to submit any dispute hereunder that has an amount in controversy in
excess of $250,000 to arbitration hereunder.  Any such arbitration shall be
conducted in Boston, Massachusetts in accordance with the Commercial Arbitration
Rules of the American Arbitration Association then pertaining and the decision
of the arbitrators with respect to such dispute shall be binding, final and
conclusive on the parties.

 

In the event any party hereto shall elect to submit any such dispute to
arbitration hereunder, the Seller and the Purchaser shall each appoint and pay
all fees of a fit and impartial person as arbitrator with at least ten
(10) years’ recent professional experience in the general subject matter of the
dispute.  Notice of such appointment shall be sent in writing by each party to
the other, and the arbitrators so appointed, in the event of their failure to
agree within thirty (30) days after the appointment of the second arbitrator
upon the matter so submitted, shall appoint a third arbitrator.  If either the
Seller or the Purchaser shall fail to appoint an arbitrator, as aforesaid, for a
period of ten (10) days after written notice from the other party to make such
appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third arbitrator.  If such arbitrators fail to
agree upon a third arbitrator within forty five (45) days after the appointment
of the second arbitrator, then such third arbitrator shall be appointed by the
American Arbitration Association from its qualified panel of arbitrators, and
shall be a person having at least ten (10) years’ recent professional experience
as to the subject matter in question.  The fees of the third arbitrator and the
expenses incident to the proceedings shall be borne equally between the Seller
and the Purchaser, unless the arbitrators decide otherwise.  The fees of
respective counsel engaged by the parties, and the fees of expert witnesses and
other witnesses called for by the parties, shall be paid by the respective party
engaging such counsel or calling or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one

 

23

--------------------------------------------------------------------------------


 

counterpart thereof to be delivered to the Seller and one to the Purchaser.  A
judgment of a court of competent jurisdiction may be entered upon the award of
the arbitrators in accordance with the rules and statutes applicable thereto
then obtaining.

 

12.15                                             Like Kind Exchange.  At either
party’s request, the non-requesting party will take all actions reasonably
requested by the requesting party in order to effectuate all or any part of the
transactions contemplated by this Agreement as a forward or reverse like-kind
exchange for the benefit of the requesting party in accordance with Section 1031
of the Internal Revenue Code and, in the case of a reverse exchange, Rev. Proc.
2000-37, including executing an instrument acknowledging and consenting to any
assignment by the requesting party of its rights hereunder to a qualified
intermediary or an exchange accommodation titleholder.  In furtherance of the
foregoing and notwithstanding anything contained in this Agreement to the
contrary, the requesting party may assign its rights under this Agreement to a
“qualified intermediary” or an “exchange accommodation titleholder” in order to
facilitate, at no cost or expense to the other, a forward or reverse like-kind
exchange under Section 1031 of the Internal Revenue Code; provided, however,
that such assignment will not relieve the requesting party of any of its
obligations hereunder.  The non-requesting party will also agree to issue all
closing documents, including the deed, to the applicable qualified intermediary
or exchange accommodation titleholder if so directed by the requesting party
prior to Closing.  Notwithstanding the foregoing, in no event shall the
non-requesting party incur or be subject to any liability that is not otherwise
provided for in this Agreement.

 

12.16                                             Recording.  This Agreement may
not be recorded without the prior written consent of both parties.

 

12.17                                             Non-liability of Trustees of
Purchaser.  The Amended and Restated Declaration of Trust establishing
Government Properties Income Trust, dated June 8, 2009, as amended and
supplemented, as filed with the State Department of Assessments and Taxation of
Maryland, provides that no trustee, officer, shareholder, employee or agent of
Government Properties Income Trust shall be held to any personal liability,
jointly or severally, for any obligation of, or claim against, Government
Properties Income Trust.  All persons dealing with Government Properties Income
Trust in any way shall look only to the assets of Government Properties Income
Trust for the payment of any sum or the performance of any obligation.

 

24

--------------------------------------------------------------------------------


 

12.18                                             Waiver.  The Purchaser hereby
acknowledges that it is a sophisticated purchaser of real properties and that it
is aware of all disclosures the Seller is or may be required to provide to the
Purchaser in connection with the transactions contemplated hereby pursuant to
any law, rule or regulation (including those of Massachusetts and those of the
state in which the Property is located).   The Purchaser hereby acknowledges
that, prior to the execution of this Agreement, the Purchaser has had access to
all information necessary to acquire the Property and the Purchaser acknowledges
that the Seller has fully and completely fulfilled any and all disclosure
obligations with respect thereto.  The Purchaser hereby fully and completely
discharges the Seller from any further disclosure obligations whatsoever
relating to the Property.

 

12.19                                             Further Assurances.  In
addition to the actions recited herein and contemplated to be performed,
executed, and/or delivered by the Seller and the Purchaser, the Seller and the
Purchaser agree to perform, execute and/or deliver or cause to be performed,
executed and/or delivered at the Closing or after the Closing any and all such
further acts, instruments, deeds and assurances as may be reasonably required to
establish, confirm or otherwise evidence the Seller’s satisfaction of any
disclosure obligations or to otherwise consummate the transactions contemplated
hereby.

 

12.20                                             Financials.  The Seller shall
provide the Purchaser with access to the books and records of the Seller for the
purpose of preparing audited financial statements for the Property with respect
to the 2007, 2008, 2009 calendar years and stub 2010 period, such financial
statements to be prepared at the Purchaser’s sole cost and expense.  The
provisions of this Section 12.20 shall survive the Closing.

 

12.21                                             State Specific Provisions. 
The provisions set forth in Schedule D hereto are hereby incorporated herein by
reference as if fully set forth herein.

 

[Signature page follows.]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

SELLER:

 

 

 

HUB REALTY FUNDING, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ John A. Mannix

 

Name:

John A. Mannix

 

Its:

President & Chief Investment Officer

 

 

 

 

 

PURCHASER:

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST, a Maryland real estate investment trust

 

 

 

 

By:

/s/ David M. Blackman

 

Name:

David M. Blackman

 

Its:

Treasurer & CFO

 

26

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Land

 

[See attached legal description.]

 

--------------------------------------------------------------------------------


 

 

711 14th Avenue

 

Safford, AZ

 

Legal Description

 

A parcel of land located in the Southeast Quarter of Section 7, Township 7
South, Range 26 East, Gila and Salt River Meridian, Graham County, Arizona, more
particularly described as follows:

 

BEGINNING at a point which lies North 45 degrees 19 minutes 57 seconds East a
distance of 71.00 feet from the South Quarter Corner of said Section 7;

Thence North 43 degrees 57 minutes 09 seconds West a distance of 15.07 feet;

Thence North 00 degrees 01 minutes 46 seconds West a distance of 543.19 feet;

Thence South 89 degrees 53 minutes 55 seconds East a distance of 365.01 feet;

Thence South 00 degrees 02 minutes 00 seconds East a distance of 553.83 feet;

Thence North 89 degrees 55 minutes 50 seconds West a distance of 354.60 feet to
the POINT OF BEGINNING.

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Rent Roll

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

INDEX
Lease

 

1.                                       Lease Agreement (L08PL00479), dated
September 25, 2008, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

ii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement No. N-651-L-91-87,
dated November 30, 1990, by and between Paige Associates, LTD. (“Owner/Lessor”)
and the United States of America (“Government/Lessee”).  Re:  Lease
No. 1422N651-L-91-87

 

2.                                       Supplemental Lease Agreement No. 1,
dated April 25, 1991, by and between Paige Associates (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

3.                                       Supplemental Lease Agreement No. 2,
dated May 7, 1991, by and between Paige Associates (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

4.                                       Supplemental Lease Agreement No. 3,
dated July 25, 1991, by and between Paige Associates Ltd. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

5.                                       Supplemental Lease Agreement No.4,
dated June 5, 1992, by and between Paige Associates, Ltd. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

6.                                       Supplemental Lease Agreement No. 5, -
MISSING

 

7.                                       Supplemental Lease Agreement No. 6,
dated September 15, 1992, by and between Stafford Associates, Ltd.
(“Owner/Lessor”) and the United States of America (“Government/Lessee”).

 

8.                                       Supplemental Lease Agreement No. 7,
dated October 5, 1992, by and between Stafford Associates, Ltd. (“Owner/Lessor”)
and the United States of America (“Government/Lessee”).

 

9.                                       Supplemental Lease Agreement No. 8, -
MISSING

 

10.                                 Supplemental Lease Agreement No. 9, dated
January 20, 1993, by and between Stafford Associates, Ltd. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

11.                                 Supplemental Lease Agreement No. 10, dated
February 22, 1993, by and between Stafford Associates, Ltd. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

iii

--------------------------------------------------------------------------------


 

12.                                 Supplemental Lease Agreement No. 11, dated
April 29, 1993, by and between Stafford Associates, Ltd. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

13.                                 Supplemental Lease Agreement No. 12, dated
September 21, 1993, by and between Stafford Associates, Ltd. (“Owner/Lessor”)
and the United States of America (“Government/Lessee”).

 

14.                                 Supplemental Lease Agreement No. 13, dated
December 17, 1993, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

15.                                 Supplemental Lease Agreement No. 14, dated
August 16, 1994, by and between GovProp Funding, L.P. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).  Re:  Change of ownership.

 

16.                                 Supplemental Lease Agreement No. 15, dated
September 21, 1994, by and between GovProp Funding, L.P. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

17.                                 Supplemental Lease Agreement No. 16, dated
December 21, 1994, by and between GovProp Funding, L.P. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

18.                                 Supplemental Lease Agreement No. 17, dated
August 17, 1995, by and between GovProp Funding, L.P. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

19.                                 Supplemental Lease Agreement No. 18, dated
September 1, 1995, by and between GovProp Funding, L.P. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

20.                                 Supplemental Lease Agreement No. 19, dated
September 18, 1995, by and between GovProp Funding, L.P. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

21.                                 Supplemental Lease Agreement No. 20, dated
December 6, 1995, by and between GovProp Funding, L.P. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

22.                                 Supplemental Lease Agreement No. 21, dated
May14, 1996, by and between Rosecliff Realty Funding, Inc. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

iv

--------------------------------------------------------------------------------


 

23.                                 Supplemental Lease Agreement No. 22, dated
October 10, 1996, by and between GovProp Funding, L.P. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

24.                                 Supplemental Lease Agreement No. 23, dated
February 20, 1997, by and between Rosecliff Realty Funding, Inc.
(“Owner/Lessor”) and the United States of America (“Government/Lessee”).

 

25.                                 Supplemental Lease Agreement No. 24, -
MISSING

 

26.                                 Supplemental Lease Agreement No. 25, dated
August 20, 1997, by and between Hub Realty Funding (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).  Re:  Change of ownership.

 

27.                                 Supplemental Lease Agreement No. 00 (Lease
No. NC-L-99-0056), dated September 30, 1998, by and between Hub Realty
Funding, Inc. (“Owner/Lessor”) and the United States of America
(“Government/Lessee”).   Note:  Lease No. 1422N651-L-91-87 is changed to Lease
No. NC-L-99-0056.

 

28.                                 Supplemental Lease Agreement No. 1, dated
November 6, 1998, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

29.                                 Supplemental Lease Agreement No. 2, dated
June 28, 1999, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

30.                                 Supplemental Lease Agreement No. 3, dated
August 20, 1999, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

31.                                 Supplemental Lease Agreement No. 4, dated
August 20, 1999, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

32.                                 Supplemental Lease Agreement No. 5, dated
October 24, 1999, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

33.                                 Supplemental Lease Agreement No. 6, dated
February 9, 2000, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

v

--------------------------------------------------------------------------------


 

34.                                 Supplemental Lease Agreement No. 7, dated
May 5, 2000, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

35.                                 Supplemental Lease Agreement No. 8, dated
October 19, 2000, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

36.                                 Supplemental Lease Agreement No. 9, dated
December 12, 2000, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

37.                                 Supplemental Lease Agreement No. 10, dated
May 4, 2001, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

38.                                 Supplemental Lease Agreement No. 11, -
MISSING

 

39.                                 Supplemental Lease Agreement No. 12, dated
March 26, 2002, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

40.                                 Supplemental Lease Agreement No. 14, dated
October 8, 2002, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

41.                                 Supplemental Lease Agreement No. 15-19, -
MISSING

 

42.                                 Supplemental Lease Agreement No. 20, dated
November 2, 2004, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

43.                                 Supplemental Lease Agreement No. 21-25, -
MISSING

 

44.                                 Supplemental Lease Agreement No. 26, dated
November 15, 2006, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

45.                                 Supplemental Lease Agreement No. 27, dated
December 1, 2006, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

46.                                 Supplemental Lease Agreement No. 28-29, -
MISSING

 

vi

--------------------------------------------------------------------------------


 

47.                                 Supplemental Lease Agreement No. 30, dated
July 18, 2008, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

48.                                 Supplemental Lease Agreement No. 31, dated
July 18, 2008, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

vii

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Form of Deed

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

When recorded, return to:

 

Willkie Farr & Gallagher

153 East 53rd Street

New York, N.Y. 10022

Attention: Eugene A. Pinover, Esq.

[g119582km13i001.jpg]

[ILLEGIBLE]

 

94151

102-18.64

 

SPECIAL WARRANTY DEED

 

For the consideration of Ten Dollars ($10.00) and other valuable considerations,
SAFFORD ASSOCIATES, LTD., a Pennsylvania limited partnership, having an address
at 1205 Airedale Drive, Bethel Park, Pennsylvania 15102 (“Grantor”), hereby
conveys to GOVPROP FUNDING, L.P., a Delaware limited partnership, having an
address c/o Rosecliff Realty, Inc., 712 Fifth Avenue, New York, New York 10019
(“Grantee”), the following real property (the “Property”) located at [ILLEGIBLE]
711 14th Ave, in the City of Safford, Graham County, State of Arizona, together
with all rights and privileges appurtenant thereto:

 

SEE EXHIBIT A.

 

SUBJECT to the matters set forth on EXHIBIT B.

 

This grant shall include, without warranty, all mineral rights and water rights,
and all other appurtenant rights and privileges, including, but not limited to,
rights in adjacent strips of land, easements and rights of way.

 

Grantor warrants title to the Property as against the acts of the Grantor and
none other, subject to the matters set forth above.

 

IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed on this 16th
day of June, 1994.

 

 

SAFFORD ASSOCIATES, LTD.,

 

a Pennsylvania limited partnership

 

 

Witness:

By:

/s/ Thomas A. Kirsch,

 

 

Thomas A. Kirsch,

[ILLEGIBLE]

 

General Partner

 

 

 

 

 

[ILLEGIBLE]

 

ii

--------------------------------------------------------------------------------


 

THE STATE OF NEW YORK

)

 

 

)

. :ss

COUNTY OF NEW YORK

)

 

 

The foregoing instrument was acknowledged before me this 15th day of June, 1994
by Thomas A. Kirsch, the General Partner of Safford Associates, Ltd., a
Pennsylvania limited partnership,

 

ACKNOWLEDGED BEFORE ME this 15th day of June, 1994.

 

 

[ILLEGIBLE]

 

Notary Public in and for the State of

 

 

 

Yasuko Noguchi

 

Printed Name of Notary

 

 

 

 

 

My commission Expires:

 

[ILLEGIBLE]

 

[g119582km13i002.jpg]

 

[ILLEGIBLE]

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

FILE NO: 94151

 

A parcel of land located in the Southeast Quarter of Section 7, Township 7
South, Range 26 East of the Gila and Salt River Base and Meridian, Graham
County, Arizona, more particularly described as follows:

 

Beginning at a point which lies North 45 deg. 19’ 57” East a distance of 71.0
feet from the South 1/4 corner of said Section 7; THENCE North 43 deg. 57’ 09”
West a distance of 15.07 feet;

THENCE North 00 deg. 01’ 46” West a distance of 543.19 feet;

THENCE South 89 deg. 53’ 55” East a distance of 365.01 feet;

THENCE South 00 deg. 02’ 00” East a distance of 553.83 feet;

THENCE North 89 deg. 55’ 50” West a distance of 354.60 feet to the POINT OF
BEGINNING.

 

[ILLEGIBLE]

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Permitted Exceptions

 

SCHEDULE B                                        FILE NO:  94151

 

THIS POLICY DOES NOT INSURE AGAINST LOSS OR DAMAGE BY REASON OF THE FOLLOWING:

 

1994 real property taxes, a lien, not yet due or payable.

 

Graham County Parcel #102-18-064

 

1.                                       Reservation contained in the patent
from the United States of America recorded in Book 4, page 95, Clause No. 1-A,
reading as follows:

 

Subject to any vested and accrued water rights for mining, agricultural,
manufacturing or other purposes, and rights to ditches and reservoirs used in
connection with such water rights as may be recognized and acknowledged by the
local customs, laws and decisions of courts, and also subject to the right of
the proprietor of a vein or lode to extract and remove his ore therefrom, should
the same be found to penetrate or intersect the premises hereby granted, as
provided by law.

 

2.                                       Easement dated December 24, 1974,
recorded May 22, 1975, in Docket 235, page 348 and as shown on survey prepared
by R. Grant Howard, RLS of Munoz Engineering dated 1/9/93 (the “Survey”).

Grantor: ARMAND H. BIRDNO

Grantee: MOUNTAIN STATES TELEPHONE AND TELEGRAPH COMPANY

 

3.                                       Terms, conditions and provisions
contained in that certain unrecorded Lease dated November 30, 1990, by and
between PAIGH ASSOCIATES, LTD., now SAFFORD ASSOCIATES, LTD., a Pennsylvania
Limited Partnership and United States of America (Government), and all
amendments and modifications of said Lease.

 

4.                                       Encroachments along west and south
sides of the property to be insured herein, as disclosed by Survey provided, Job
Number 94-05, dated May 4, 1994 prepared by R. Grant Howard, RLS of MUNOZ
ENGINEERING, INC.

 

5.                                       Water rights, claims or titles to
water, whether or not the matters excepted are shown by the public records.

 

[ILLEGIBLE]

 

v

--------------------------------------------------------------------------------


 

SCHEDULE D

 

State Specific Provisions

 

ARIZONA

 

1.             No Thirteen Days Notice.  Notwithstanding anything to the
contrary contained herein, the Seller and the Purchaser hereby specifically
reject any clause, code or statute purportedly granting a time (whether 13 days
or otherwise) during which a defaulting party might cure its default, and the
Seller and the Purchaser hereby affirmatively state and agree that, upon the
default of any party to this Agreement, the parties shall abide by the waiver
set forth in this section, and the non-defaulting party may immediately invoke
any of its remedies in accordance with the terms of this Agreement.

 

--------------------------------------------------------------------------------